Title: To George Washington from William Heath, 13 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 13th 1782
                        
                        The last evening I received from Colonel Trumbull, your warrant for the execution of Lud Gaylord a Soldier
                            belonging to the Connecticutt line. this day I have ordered his execution at Westpoint, between the
                            hours of 12 at noon & one oClock P.M. The Troops at Westpoint, & Detachments from the Connecticutt line
                            & 3d Massachusetts Brigade to attend the execution.
                        I forward two hessian Deserters from the regiment Young Losburgh; and a Soldier, belonging to the New York
                            line, who has been with the enemy.
                        Sir Guy Carleton has visited the outposts at York Island; it is reported, they were to be reinforced, but the
                            two Deserters know nothing of the latter. I have not been able to obtain any news papers since those I sent up last—expect some this day or tomorrow. I have the honor to be with the greatest respect Your Excellencys most Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sr
                                Garrison Stanford 10th May 1782
                            
                            I send you herewith under the Care of Corpl Tibbels Joseph Vincent a deserter from the Regiment of New
                                York Lines lately commanded by Colo. Dubois said Deserter in coming from the Enemies Lines was taken by my Guards As
                                he has once made his escape from Major Hopewell Continental Guards when taken before & has the Character of a
                                great Villain it will be necessary that proper care be taken to bring him to Justice. I am Sr Your Humble Servt
                            
                                Saml Canfield Lieut. Col. Cont.
                            
                            
                                Capt. Prichard or the Officer commanding the nearest Corps of Continental Troops.
                            

                        
                        
                    